DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgement is made of the amendment filed November 10, 2020.  Claims 1-5, 7, 9 and 16-17 remain pending in the application.  
Claims 1, 2, 3, 7, 9, 16 and 17 are currently amended.  
Claims 6 and 8 are canceled.
No claims are newly added.

Response to Arguments
	Claim Objections
Applicant's arguments, see REMARKS, filed November 10, 2020, with respect to claims 6, 7, 8, 9 and 16, objected to because of informalities have been fully considered and are persuasive. The objection is withdrawn in view of amendment filed November 10, 2020.

Claim Rejections under 35 USC § 112
Applicant' s arguments, see REMARKS, filed November 10, 2020, with respect to claims 1-9, 16 and 17 rejected under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention, have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed November 10, 2020.

Claim Rejections under 35 USC § 102
Applicant' s arguments, see REMARKS, filed November 10, 2020, with respect to claim 6 rejected under 35 USC 102 as being anticipated by Moffatt et al. (US 2010/0080310 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed November 10, 2020 which cancels claim 6.

Claim Rejections under 35 USC § 103
Applicant' s arguments, see REMARKS, filed November 10, 2020, with respect to claim 8 rejected under 35 USC 103 as being unpatentable over Moffatt et al. (US 2010/0080310 A1) in view of Huh (US 2005/0243940 A1) have been fully considered and are persuasive. The rejection is withdrawn in view of amendment filed November 10, 2020 which cancels claim 8.


EXAMINER’S AMENDMENT






An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Quan L. Nguyen on February 08, 2021.
The claims of the application have been amended as follows: 
Claim 1
Claim 1, line 17: Delete “(disclosed)”.
Claim 1, lines 20-21: Delete “(with respect to a given existing standardized wireless system)”.
Claim 1, lines 24-25: Delete “(with respect to a given existing standardized wireless system)”.

Claim 9
Claim 9, line 12: Delete “(in radians)”.
Claim 9, line 15: Delete “detection” and insert “detecting” between “the” and “of”.
Claim 9, line 16: Delete “the” and insert “a” between “wherein” and “detection”.

Claim 16
Claim 16, lines 24-25: Delete “(hereafter “the dependency pattern” refers to either the initial dependency pattern or the secondary dependency pattern)”.
Claim 16, line 26: Insert “initial or the secondary” after “the” and before “dependency”.
Claim 16, line 29: Delete “(in radians)”.
Claim 16, line 32: Delete “detection” and insert “detecting” between “the” and “of”.
Claim 16, line 32: Insert “initial or the secondary” after “the” and before “dependency”.
Claim 16, line 33: Delete “the” and insert “a” between “wherein” and “detection”.


Claim 17
Claim 17, lines 23-24: Delete “(hereafter “the dependency pattern” refers to either the initial dependency pattern or the secondary dependency pattern)”.
Claim 17, line 25: Insert “initial or the secondary” after “the” and before “dependency”.
Claim 17, line 28: Delete “(in radians)”.
Claim 17, line 31: Delete “detection of a” and insert “detecting of the initial or the secondary” between “the” and “dependency”.
Claim 17, line 32: Delete “the” and insert “a” between “wherein” and “detection”.


Allowable Subject Matter

Claims 1-5, 7, 9 and 16-17 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record, Moffatt et al. (US 2010/0080310 A1) in view of Huh (US 2005/0243940 A1), fails to teach, “wherein replacing the initial dependency pattern results in a modified preamble waveform that is backward-compatible with a standardized receiver because the set of backward-compatible TSs adhere to a standardized periodicity requirement and the preamble waveform adheres to a standardized preamble-duration requirement, wherein the set of backward-compatible TSs have a period and a duration equal to a period and a duration of the set of standardized TSs, wherein the set of backward-compatible TSs have a peak-to-average-power ratio ("PAPR") and a dynamic range different than a PAPR and a dynamic range of the set of standardized TSs, wherein the PAPR and the dynamic range of the set backward- compatible TSs are acceptable to the standardized receiver, wherein each sequence of phase differences comprising the secondary dependency pattern conveys a functionality-specific value that needs to be conveyed in the modified preamble waveform via the set of backward-compatible TSs, wherein the standardized receiver processes and translates the functionality- specific value into a sequence of bits specific to the protocol and security functions defined by user,” as recited in claims 1, 16, and 17. 
Moffatt is an exemplary reference in the relevant field of endeavor.  Moffatt discloses OFDM communications device and method that incorporates low PAPR preamble and variable number of OFDM carriers. A communications device includes communications data and a training sequence corresponding to a preamble. A modulation and mapping circuit modulates the communications data and training sequence into a plurality of multiple subcarriers that are orthogonal to each other to form an OFDM communication signal having modulated subcarriers carrying the communications data forming a data payload and modulated subcarriers forming the preamble. A circuit turns OFF and ON 
Huh is another exemplary reference in the relevant field of endeavor.  Huh discloses a method and apparatus for generating preamble sequence for adaptive antenna system in an OFDM system. Disclosed is a method and an apparatus for generating a preamble sequence for an adaptive antenna system supporting a space division multiple access in an OFDMA communication system. Particularly, disclosed is a method for forming a preamble sequence identifying each of a plurality of mobile subscriber stations located within a cell or a sector of a communication system which includes a plurality of sub-channels assigned to the mobile subscriber stations, each of the sub-channels including a plurality 

For these reasons claims 1-5, 7, 9 and 16-17 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA M MCKIE whose telephone number is (571)270-5148.  The examiner can normally be reached on Monday-Friday 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








GINA M. MCKIE
Examiner
Art Unit 2631



/GINA M MCKIE/Examiner, Art Unit 2631 
/SHUWANG LIU/Supervisory Patent Examiner, Art Unit 2631